



Aflac Incorporated 1st Quarter 2018 10-Q [afl3311810q.htm]
Exhibit 10.3


NOTICE OF GRANT OF TIME BASED
AFLAC INCORPORATED
RESTRICTED STOCK UNIT AND
Worldwide Headquarters
RESTRICTED STOCK UNIT AGREEMENT
1932 Wynnton Road
 
Columbus, Georgia 31999



%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
 
Option Number:
%OPTION_NUMBER%-%
%%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%ADDRESS_LINE_3%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
 
Plan:
%%EQUITY_PLAN%-%

____________________________________________________________________________________________


Effective %%OPTION_DATE,’MM/DD/YYYY’%-%, you have been granted an award of
%%TOTAL_SHARES_GRANTED,'999,999,999'%-% shares of Aflac Incorporated (the
Company) common stock.


These award shares are restricted until the dates shown below.


Shares
Full Vest
%%SHARES_PERIOD1,'999,999,999'%-%
%%VEST_DATE_PERIOD1,'MM/DD/YYYY'%-%
%%SHARES_PERIOD2,'999,999,999'%-%
%%VEST_DATE_PERIOD2,'MM/DD/YYYY'%-%
%%SHARES_PERIOD3,'999,999,999'%-%
%%VEST_DATE_PERIOD3,'MM/DD/YYYY'%-%



    
Summary of Award Terms:


Dividends are paid in the form of shares rather than cash. The number of Stock
Units shall be increased by the number of shares that would have been received
as a dividend had the Stock Units been outstanding shares. Additional Stock
Units credited under the Section shall vest or be forfeited, and shares shall be
delivered to participants, at the same time as the Stock Units to which they
relate.


By your acceptance of the terms through ETrade.com and the Company's signature
below, you and the Company agree that this award is granted under and governed
by the terms and conditions of the Company's Long-Term Incentive Plan (as
Amended and Restated February 14, 2017) and the Restricted Stock Award Agreement
relating to this award, which is attached to and made a part of this document.




/s/ Dan Amos
By: Daniel P. Amos
Aflac Incorporated





--------------------------------------------------------------------------------






EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
AFLAC INCORPORATED
Columbus, Georgia 31999
(hereinafter called “the Company”)
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%


This Employee Restricted Stock Unit Award Agreement (the “Agreement”) is made
effective as of %%OPTION_DATE,’MM/DD/YYYY’%-%, by and between the “Company” and
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% (the “Participant”), subject to
the terms and conditions of this Agreement, the attached Notice of Grant of
Restricted Stock Units (the “Notice of Grant”), which forms a part hereof, and
the Aflac Incorporated Long-Term Incentive Plan (as Amended and Restated
February 14, 2017) (the “Plan”).
A.
Award. The Company hereby grants to the Participant an Award of

%%TOTAL_SHARES_GRANTED,'999,999,999'%-% Restricted Stock Units (“Stock Units”),
each representing the right to receive a share of Aflac Incorporated Common
Stock, par value $.10 per share (a “share”), subject to the terms and conditions
set forth herein and in the Plan.


B.
Forfeiture. Except as otherwise provided in Paragraph C, below, upon termination
of the Participant’s employment with the Company and all of its Affiliates, any
Stock Units which shall not already have vested pursuant to Paragraph C, below,
or as otherwise provided in the Plan, shall be immediately forfeited by the
Participant. In the case of a Participant who served as a non-employee sales
associate of an Affiliate of the Company immediately before becoming an
employee, if such Participant voluntarily terminates employment with the Company
or an Affiliate but continues immediately thereafter to perform bona fide
services for an Affiliate as a sales associate, the Participant shall be treated
as continuing employment with the Company or an Affiliate for purposes of this
Agreement. If the Committee or its delegate determines, in its sole discretion,
that such a Participant is no longer providing bona fide services to an
Affiliate as a sales associate, the Participant shall be deemed to have
terminated employment for purposes of this Agreement on the date as of which
such services are determined to have ceased. The Committee may require the
Participant to provide such evidence of continuing services as it deems
appropriate. The Committee may establish policies and procedures to be followed
by the Committee or its delegate in determining whether a Participant is
providing bona fide services as a sales associate, and such policies (including
any amendments or modifications thereto) shall be considered part of this
Agreement and shall be binding on the Participant.



C.
Vesting. The Stock Units shall vest on one or more calendar dates as set forth
in the Notice of Grant; provided that upon the death or disability of the
Participant while employed by the Company or an Affiliate, all outstanding Stock
Units shall become immediately fully vested. For the purposes of this Paragraph
C, “Disability” means a physical or mental condition that qualifies the Grantee
for long-term disability benefits under a long-term disability plan maintained
by the Company or an Affiliate employing the Grantee.



D.
Delivery of Shares. Within 74 days of the calendar vesting date set forth in the
Notice of Grant, the Company shall deliver a number of shares equal to the
number of vested shares. In the event that any Stock Units vest prior to the
applicable calendar vesting date set forth in the Notice of Grant due to the
Participant’s disability or voluntary retirement after attaining age 60, the
shares subject to such Stock Units shall not be delivered to the Participant
until the applicable calendar vesting date. Notwithstanding the foregoing
provisions of this Paragraph D, if any Restricted Stock Units become vested upon
a Participant’s death, or if the Participant dies after becoming vested in Stock
Units due to retirement or disability, shares













--------------------------------------------------------------------------------





in respect of such Stock Unit shall be delivered to the Participant’s
beneficiary within 74 days after the Participant’s death.


E.
Dividends. Dividends are paid in the form of shares rather than cash, The number
of Stock Units shall be increased by the number of shares that would have been
received as a dividend had the Stock Units been outstanding shares. Additional
Stock Units credited under the Section shall vest or be forfeited, and shares
shall be delivered to Participants, at the same time as the Stock Units to which
they relate.



F.
Miscellaneous.



1.
No Rights as a Stockholder. Prior to delivery of shares pursuant to Paragraph E,
the Participant shall have no rights of a stockholder of the Company, including
the right to vote such shares or to receive any cash dividends.



2.
No Additional Rights. Neither this Agreement nor any of the transactions
contemplated hereby shall affect any right of the Participant to continue as an
employee of the Company or any Affiliate or otherwise to provide services to the
Company or any Affiliate or any of the terms or conditions of any such service.



3.
Restriction on Transfer. Except as otherwise provided in the Plan, the
Participant may not transfer or assign any of the Participant’s rights with
respect to this Award, whether voluntary or involuntary, by operation of law or
otherwise. Unless the Committee determines otherwise, if a Participant makes any
attempt to transfer or assign the rights with respect to this Award, the Award
shall be immediately forfeited by the Participant without consideration at any
time.



4.
Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) by
mail, or (c) by electronic communication. The addresses for such notices shall
be set out in the Notice of Grant. Either party hereto may change such party’s
address for notices by notice duly given pursuant hereto.



5.
Securities Laws Requirements. The Company shall not be obligated to transfer any
shares to the Participant free of restrictions on transfer if such transfer, in
the opinion of counsel for the Company, would violate the Securities Act of
1933, as amended (or any other federal or state statutes having similar
requirements as may be in effect at the time transfer otherwise would be made).



6.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.



7.
Incorporation of Plan. The Plan is hereby incorporated by reference into this
Agreement and made a part hereof, and the shares and this Agreement shall be
subject to all terms and conditions of the Plan.



8.
Amendments. The Committee may amend the terms of this Agreement prospectively or
retroactively at any time, but no such amendment shall impair the rights of the
Participant hereunder without the Participant’s consent.



9.
Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.



10.
Authority of the Board. The Committee shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
Committee as to any such matter of interpretation or construction shall be
final, binding and conclusive.











2

--------------------------------------------------------------------------------





11.
Representations. The Participant hereby acknowledges that the Participant has
reviewed with the Participant’s own tax advisors the Federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.



12.
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement and that the Participant has read and understands the terms
and provisions thereof, and accepts the shares subject to all the terms and
conditions of the Plan and this Agreement. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.



13.
Authorization. The Participant hereby authorizes and directs the Secretary of
the Company, or such other person designated by the Company, to take such steps
as may be necessary to carry out any of the transactions contemplated by this
Agreement.



14.
Withholding Requirements. The Company’s obligations under this Agreement shall
be subject to all applicable tax and other withholding requirements, and the
Company shall, to the extent permitted by law, have the right to deduct any
withholding amounts from any payment or transfer of any kind otherwise due to
the Participant (including the shares to be delivered upon vesting of Stock
Units).



15.
Certain Defined Terms. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Plan.



16.
Interpretation. Headings to provisions of this Agreement are intended for
convenience of reference only and shall have no effect on the interpretation of
this Agreement.



17.
Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the other provisions of this Agreement shall not be affected but
shall be applied as if the invalid or unenforceable provision had not been
included in this Agreement.



18.
Applicable Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia, except to the extent that federal law is
controlling.



AFLAC INCORPORATED
By: Daniel P. Amos
Title: Chairman and Chief Executive Officer



Acknowledgment:
The Participant acknowledges by his or her acceptance within ETrade.com that the
Participant has received a copy of the Aflac Incorporated Long-Term Incentive
Plan (as Amended and Restated February 14, 2017) Prospectus, has read the same,
and is familiar with its provisions and understands and agrees that they, as
well as the terms stated herein and upon the attached notice, are part of this
Agreement.




3